Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/18/2022, with respect to 112a and112b rejection of Claims 1, 4, 6-10, 12-13, and 15-17 have been fully considered; however, are not persuasive.  
Regarding Claim 1, the current claim verbiage discloses that “the pin portion and the seating portion define a first axial distance”; “the through bore opening and the stepped locating pin opening define a second axial distance that is greater than the first axial distance” and “the pin portion of the stepped locating pin comprises an axial length that is greater than the first axial distance and less than the second axial distance to locate the stepped locating pin in the opening of the bearing prior to the formation of the interference fit”. The Applicant argues that the first axial distance is equal to z4+z5; the second axial distance is equal to z7; and the axial length of the pin portion of the stepped locating pin is equal to z12+z13 (Page 8-12 of the Applicant’s Remarks filed on 01/18/2022). While these dimensions labels are shown in the drawings and mentioned in the specification, the Original Specification fails to disclose how the first axial distance, the second axial distance and the axial length are defined and which disclosed dimensions they are composed of. In addition, the Applicant’s Original Disclosure does not disclose or provide which features are considered to be the through bore opening, the stepped locating pin opening, the pin portion of the stepped locating pin, and the pin portion and the seating portion of the pin socket. Thus, the claimed first axial distance, 
	 
the stop surface of the stepped locating pin contacts the stop surface of the stepped locating pin socket to axially position the stepped locating pin in the stepped locating pin socket” (as claimed in Claim 18) and the stepped locating pin is “secured via an interference fit in the seating portion of the stepped locating pin socket” (as claimed in Claim 21). Mathieu discloses the interference fitting at the stop surface of the stepped locating pin contacting the stop surface of the stepped locating pin socket (“The wall portion 323 and/or the conical surface 314 may be alternatively or additionally treated in a manner to increase friction (i.e., the force resisting relative motion of the conical wall portion 323 along the conical surface 314)” [0024]). Thus, Mathieu discloses the interference fit as currently presented in the claims. 

/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745